MEMORANDUM **
Ignacio Villa-Ibarra appeals the sentence imposed following his guilty plea to one count of importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. Villa-Ibarra, who received an enhancement under U.S.S.G. § 3C1.1 for obstruction of justice, challenges the district court’s denial of his request for a downward adjustment under U.S.S.G. § 3E1.1 for acceptance of responsibility. A district court may, in an extraordinary case, grant an acceptance of responsibility reduction to a defendant who has received an obstruction of justice enhancement. U.S.S.G. § 3E1.1, cmt. n. 4. The district court did not clearly err in concluding that this is not an extraordinary case. United States v. Hopper, 27 F.3d 378, 381 (9th Cir.1994) (decision regarding whether case is extraordinary case justifying simultaneous adjustment for obstruction of justice and acceptance of responsibility reviewed for clear error). Villa-Ibarra’s sentence is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.